Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shireen R. Marshall (Registration No. 54,295) on 05/

3.	The application has been amended as follows: 

1. – 20.	(Cancelled)
(Currently amended) A method for delivering content to a terminal, the content being available in a plurality of versions that are each independently identified with one of a plurality of version IDs, the plurality of versions each providing dissimilar versions of the content, the method comprising:
transmitting a first version ID within signaling used to deliver a corresponding first version of the content to the terminal, a series of alphanumeric characters in the first version ID having a pre-defined relationship with alphanumeric characters independently set for each of the plurality of version IDs, the relationship defined by a version ID algorithm;
sending the version ID algorithm and a relational database from a resource server to the terminal in response to the terminal issuing a resource request to [[a]]the resource server, the terminal processing the alphanumeric characters of the first version ID using the version ID algorithm to identify one or more other version IDs of the plurality of version IDs and using the relational database to identify parameters informative of each version associated with the one or more other version IDs; and
facilitating delivery of a selected version of the content to the terminal, the selected version corresponding with a selected version ID of the one or more other version IDs.
22. 	(Previously presented) The method of claim 21 wherein the first version ID corresponds with a summary or abstract of the content.
23. 	(Previously presented) The method of claim 21 further comprising the terminal issuing the resource request and obtaining the version ID algorithm and relational database through out-of-band signaling with the resource server.
24. 	(Previously presented) The method of claim 21 further comprising the resource request including the first version ID.
25. 	(Previously presented) The method of claim 21 further comprising the resource server identifying the version ID algorithm provided to the terminal based on the first version ID included in the resource request.
26. 	(Previously presented) The method of claim 21 further comprising limiting the version IDs identifiable with the version ID algorithm according to operating system capabilities of the terminal.
27. 	(Previously presented) The method of claim 21 further comprising the terminal facilitating display of a user interface representing the plurality of versions of the content and determining the selected version ID as a function of related user inputs to the user interface.
28.	(Previously presented) The method of claim 27 further comprising the user interface being prevented from representing versions incompatible with operating characteristics of the terminal. 
29. 	(Previously presented) The method of claim 21 further comprising the terminal determining the selected version ID based on collected user preferences.
30. 	(Previously presented) The method of claim 21 wherein the resource server facilitates delivery of the selected version by arbitrating between multiple content sources.
31.	(Previously presented) The method of claim 21 further comprising the terminal identifying the content source for the selected version and sending a delivery request including the selected version ID to the content source.
32.	(Previously presented) The method of claim 31, wherein the content source is identified from a decoding of the selected version ID and/or from the relational database.  
33.	(Currently amended) The method of claim 21, wherein the step of facilitating delivery comprises generating a delivery request as a function of the alphanumeric characters included in the selected version ID, the delivery request facilitating 
(Currently amended) A non-transitory computer-readable medium including a plurality of non-transitory instructions operable with a processor of a terminal for facilitating delivery of content to the terminal, the content being available in a plurality of versions that are each independently identified with one of a plurality of version IDs, the plurality of versions each providing dissimilar versions of the content, the non-transitory instructions comprising 
receiving a first version ID within signaling used to deliver a corresponding first version of the content to the terminal, a series of alphanumeric characters in the first version ID having a pre-defined relationship with alphanumeric characters independently set for each of the plurality of version IDs, the relationship defined by a version ID algorithm;
receiving the version ID algorithm and a relational database in response to a resource request issued to a resource server;
processing the alphanumeric characters of the first version ID using the version ID algorithm to identify one or more other version IDs of the plurality of version IDs; 
using the relational database to identify parameters informative of each version associated with the one or more other version IDs; and
requesting delivery of a selected version of the content using a corresponding selected version ID from the one or more other version IDs.
35.	(Currently amended) The non-transitory computer-readable medium of claim 34 further comprising non-transitory instructions comprising 
36. 	(Currently amended) The non-transitory computer-readable medium of claim 34 further comprising non-transitory instructions comprising 
37.	(Currently amended) The non-transitory computer-readable medium of claim 36 further comprising non-transitory instructions comprising 
38. 	(Currently amended) The non-transitory computer-readable medium of claim 34 further comprising non-transitory instructions comprising 
39. 	(Currently amended) A system for delivering content to a terminal for rendering, the content being available according to a plurality of versions, the system comprising:
an original content source operable to relate a first version ID with a first version of the content to the terminal, the first version ID comprising a series of alphanumeric characters set according to a version ID algorithm that defines a relationship between each of a plurality of version IDs corresponding to the plurality of versions such that any one of the plurality of version IDs may be determined from another one of the plurality of version IDs;
a resource server operable to receive a resource request including the first version ID from the terminal and to provide the version ID algorithm and a relational database to the terminal; and
the terminal operable to decode the first version ID using the version ID algorithm to identify additional versions of the content and to request delivery of one of the additional versions of the content by sending a request including a selected version ID of the plurality of version IDs to a content source operable to determine the version of the content to be transported according to the selected version ID and to output signaling that transports 
40. 	(Previously presented) The system of claim 39, wherein the resource server is further operable to limit the version IDs identifiable with the version ID algorithm according to operating system capabilities of the terminal. 

Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5. 	The following is an examiner's statement of reasons for allowance: None of the
prior art of record taken singularly or in combination teaches or suggests sending the version ID algorithm and a relational database from a resource server to the terminal in response to the terminal issuing a resource request to the resource server, the terminal processing the alphanumeric characters of the first version ID using the version ID algorithm to identify one or more other version IDs of the plurality of version IDs and using the relational database to identify parameters informative of each version associated with the one or more other version IDs.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448